*242The trial court properly closed the courtroom during the testimony of the undercover officer based upon the particularized danger to the officer’s safety resulting from the unusually high number of Bronx County cases pending in the court involving that officer as undercover purchaser. This circumstance made it unusually likely that defendants from the officer’s other cases would be present in or around the courtroom (see, People v Martinez, 82 NY2d 436, 443; People v Brown, 214 AD2d 438, lv denied 86 NY2d 791). Concur—Milonas, J. P., Rosenberger, Wallach, Ross and Tom, JJ.